Citation Nr: 1416688	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of March 2010 of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for residuals of malaria.

The issue of entitlement to service connection for residuals of malaria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of malaria was denied in May 1967 and October 1967 on the basis that his claimed malaria was not incurred in or related to his active service.  The Veteran did not initiate an appeal of these decisions and new and material evidence was not received in the appeal period; thus, they became final.

2.  Evidence received since the 1967 denials was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to unestablished facts, and raises the reasonable possibility of substantiating his claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for residuals of malaria have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for residuals of malaria was first denied in May 1967 on the basis that the Veteran failed to report for a scheduled examination.  The Veteran requested that his examination be rescheduled, but he failed to report for this second examination as well.  In October 1967, the RO again denied the Veteran's claim on the basis that he did not report for his scheduled examination.  The Veteran did not file an NOD 1967 rating actions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decisions.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the 1967 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Though the decisions to deny the Veteran's claim state nothing more than the fact that his claims were being denied for failure to attend scheduled examinations, it can be reasoned that these claims were denied on the basis that there was no evidence that the Veteran's claimed malaria was incurred in or related to his active service.  Indeed, the lack of an in-service incurrence or relation was noted as the basis for the 1967 denials in the February 2010 VCAA notice sent to the Veteran.

Though little in the way of new evidence has been added to the claim file, an April 2010 letter from the Veteran's private doctor, Ross. A. Brunetti, MD, stated that the Veteran was treated for malaria in August 2008.  Dr. Brunetti stated that an infectious disease specialist was consulted regarding this diagnosis, and that the Veteran contracted malaria while serving in Vietnam.  

This evidence was not before VA at the time of the Veteran's previous denials.  It relates to an unestablished fact necessary to substantiate his claim (both the current disability and in-service incurrence elements).  Reopening the Veteran's claim for service connection for residuals of malaria is warranted.  

As the Board is reopening the claim, this is considered a full grant of the benefit sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for residuals of malaria is reopened.


REMAND

Having reopened the Veteran's claim for service connection for residuals of malaria, the Board must now determine whether service connection for this disability is warranted.  As further development is needed, the Board must remand this claim.

Though Dr. Brunetti stated that he has treated the Veteran for malaria and that the Veteran contracted malaria in Vietnam, it is not clear what his basis for either assertion is.  The Veteran did not submit any of his treatment records from Dr. Brunetti showing how he arrived at his diagnosis, and there is no explanation from Dr. Brunetti as to why and how the Veteran's malaria is related to his active service.  Additional development is therefore required.  

Accordingly, the case is REMANDED for the following actions:

1.  With all necessary assistance from the Veteran, obtain treatment records from Dr. Brunetti.  Of particular importance would be any records showing the dates of diagnosis of malaria and the tests or studies forming the basis of that diagnosis.  

2.  If additional records are obtained from Dr. Brunetti, then obtain an opinion regarding the history and etiology of the Veteran's claimed malaria from an appropriate medical professional, but not by the examiner who performed the March 2011 examination.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner determines that an opinion is not possible without first examining the Veteran, then the Veteran must be scheduled for such an examination.  

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a degree of probability of 50% or more) that the Veteran currently has malaria or has had malaria at any time since his January 1964 induction into the Army?  If you find that the Veteran does not currently or has not ever had malaria during the course of this appeal (from November 2009 to present), then address Dr. Brunetti's diagnosis and the basis for that diagnosis.

b)  If you find that the Veteran has had malaria at any point after his induction into the Army, then is it at least as likely as not that the Veteran's malaria had its onset in or is related to his active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


